IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 26, 2007

                                     No. 07-50008                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


Stephen Luis Castillo

                                                  Plaintiff-Appellant

Rodolfo Rivera Munoz

                                                  Appellant
v.

Limestone County, Texas; The State of Texas;
The Limestone County Sheriff’s Office;
Kelly Butler, Limestone County Sheriff’s Office Deputy;
Flora Flippin; William Flippin, II; John Doe

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:06-CV-207


Before HIGGINBOTHAM, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 07-50008

       Appellants appeal the dismissal of Castillo’s, and others’, lawsuit. The
district court dismissed most of the claims under Rule 12(b)(6) for failure to state
a claim upon which relief can be granted; the court abstained from exercising
jurisdiction over the request for injunctive relief; and, finally, the court awarded
attorneys’ fees to some defendants under 42 U.S.C. § 1988.
       This appeal is frivolous.          Appellants’ briefs are a rambling diatribe.
Federal Rule of Appellate Procedure 28(a)(9)(A) requires an appellant’s brief to
contain the “appellant’s contentions and the reasons for them, with citations to
the authorities and parts of the record on which the appellant relies.”
Appellants here offer no cogent argument in their initial brief as to how the
district court’s analysis erred, nor do they cite to any relevant case law;
Appellants only recite the substance of their historical grievances and reference
the allegations from their complaint.               By failing to brief adequately any
arguments as to how the district court erred, Appellants have abandoned their
claims on appeal.1 We therefore AFFIRM the district court’s decision.
       Appellants have also filed a motion with this court to “recognize endemic
blind racism.” This motion is DENIED.


AFFIRMED; MOTION DENIED.




       1
        See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (“An appellant abandons all
issues not raised and argued in its initial brief on appeal. . . . A party who inadequately briefs
an issue is considered to have abandoned the claim.”).

                                                2